                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


ALEXIS WARREN, ET AL.                                                 CIVIL ACTION

VERSUS                                                                NO. 18-7599

ROSSTRANS AND SERVICES LLC, ET AL.                                    SECTION “R"

                                  Consolidated With

PAULA WASHINGTON, ET AL.                                              CIVIL ACTION

VERSUS                                                                NO. 18-7616

ROSSTRANS AND SERVICES LLC, ET AL.                                    SECTION “R"


                                                                      This Document
                                                                      Applies to
                                                                      18-7616 only


                                         ORDER

       The record of this matter reflects that plaintiffs Paula Washington, Byron Charles

and Kevisha Washington are no longer represented by counsel, the plaintiffs are hereby

ordered to appear personally before the undersigned in the Courtroom of Section "R"

located in room C-279, 500 Poydras Street, New Orleans, Louisiana on WEDNESDAY,

FEBRUARY 20, 2019 at 10:00 a.m. to discuss the matter of future representation.

       If new counsel has been engaged, personal appearance by such counsel is

required in lieu of the personal appearance of the plaintiffs.

       Failure of the plaintiffs to appear, personally or through counsel, could result in
the imposition of the appropriate sanctions, including dismissal of complaint.

      The Clerk of Court shall service a copy of this order by Certified Mail, Return

Receipt Requested, addressed to plaintiffs at the address listed below.

            New Orleans, Louisiana, this 8th day of February, 2019.



                        ________________________
                              SARAH S. VANCE
                       UNITED STATES DISTRICT JUDGE
                       EASTERN DISTRICT OF LOUISIANA


Clerk to Notify via Certified
Mail Return Receipt Requested:

Paula Washington
3000 Gentilly Blvd., Apt. 344
New Orleans, La 70122

Byron Charles
3000 Gentilly Blvd., Apt. 344
New Orleans, La 70122

Kevisha Washington
3808 Division St., Apt. A
Metairie, LA 70002
